Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 11/24/2020 which amends claim 11, and adds claim 26 has been entered. The following office action is applied to the pending claims 1-26.
Applicant’s request for reconsideration of the finality of the rejection  of the last Office action (mailed 9/1/2020) is persuasive and, therefore, the finality of that action is withdrawn. 
                
Rejoinder practice 
Claim 15 and dependent claims 16-20 (Group II) previously withdrawn from further consideration are rejoined herein and fully examined for patentability. The claimed method of claim 15 comprises step of forming a matrix surface on an analysis substrate, and step of adding a protease to form matrix surface to produce a pre-coated analysis substrate; these two steps  are substantially same as the step (a) and step (b) of allowable claim 1 and are free from prior art. Thus,  the restriction requirement between Group I (claims 1-14 and 22-26) and Group II (claims 15-16) in the Office action mailed 10/11/2018 is hereby withdrawn. 
Examiner remark: in Group I, claims 23-25 (Group IV in the restriction requirement) were determined to be examined together with Group I (claims 1-14 and 22 in restriction requirement) thereby the restriction between Group I and I was withdrawn (see Office action mailed 2/26/2019). It is noted that claim 26 was added by the amendment filed 11/24/2020 (see above).  
In addition, since claim 15 has been determined allowable (see above), the product claim 21 (Group III), previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Group I  and Group III, is hereby withdrawn and claim 21 hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See also MPEP § 804.01.

The following id examiners’ statement of reasons for allowance
The 112(b) rejection of claim 22 is withdrawn in light of the amendment to claim 22.
The103 rejection of claim 22 by Norris is withdrawn in light of the reason that, although Norris teaches coating protease trypsin on the tissue surface and the tissue section is mounted on 
The 103 rejection of claims 1-2, 4-12 and 22-25 by Norris is withdrawn in light of the reason that Norris does not reasonably teach or suggest a protease pre-coated analysis substrate on which a tissue specimen is subsequently placed (claim 1), nor reasonably teaches or suggests a protease pro-coated analysis substrate on which a tissue specimen is subsequently placed (claim 23). 
In addition, the 103 rejection of claim 3 by Norris and Chughtai is withdrawn in light of the reason for withdrawal of  the rejection of claim 1 from which claim 3 depends.
The 103 rejection of claim 13 by Norris and Lim is withdrawn in light of the reason for withdrawal of  the rejection of claim 1 from which claim 13 depends.
The 103 rejection of claim 14 by Norris and WO03078452 (‘452) is withdrawn in light of the reason for withdrawal of  the rejection of claim 1 from which claim 14 depends, and in light of that, although ‘452 teaches a trypsin–immobilized membrane which is used as a “digestion membrane” to produce digest peptides fragments which is subsequently transferred to a “capture membrane” that has been modified with a MALDI matrix, the teaching of ‘452 as a whole differs from the claimed methods of claims 1, 22 and 23, wherein none of these claims requires transferring the digest peptide fragments from the “digestion membrane” to the “capture membrane” for mass spectrometry analysis.  Thus, the combination of ‘452 with Norris does not render the claimed methods obvious.     

Therefore, claims 1-26 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
       
/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
February 26, 2021

/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656